Title: To George Washington from Robert Edge Pine, 16 December 1785
From: Pine, Robert Edge
To: Washington, George

 

Sir
Annapolis 16 decem. 1785

I should have had the honour of addressing your Excellency before, had I sooner receiv’d the enclosed, by the date of which, I must hope that the Case is all ready arrived at Mount Vernon, and its content free from damage.
That the Pictures may meet with an endulgent reception has been my hope, and my ambittion, that they may be honour’d with some degree of approbation, by your Excelly and Mrs Washington—but, as no one can ensure success in an Art so abounding with difficulties as Painting, I will trust to the candour of my Judges, for making known to me, what Errors are observ’d, that I may take the first opportunity of correcting them[.] I am much disappointed in the execution of the Frames, for which, the price is in proportion, (the largest being four dollars, and the four smaller ones three dollars each.).
I must beg your Excy will honour my congratulations by presenting them to Majr Washington, and his amiable Bride, whose portrait, I take the liberty to request may be presented to Mrs Washington (as intended).
I have been some time at Annapolis, painting the Portraits of Patriots, Legislators, Heroes, and Beauties, in order to adorn my large Pictures and expect to pass a few Weeks at Baltimore employed for the same purpose, I think I shall be able to go there in about a fortnight and from thence to Philadelphia, at either of which places, I should be happy to know of the arrival of the Pictures.
My most respectfull Compts wait on Mrs Washington whom, I am willing to hope is well; as allso the young Gentleman and Ladies, I have the honour to be Sir your Excellency’s much oblig’d and obt humble Servt

R.E. Pine


P.S. I may be found at Judge Hanson’s Annapolis—Coll Rogers’s Baltimore—or at the State House Philadelphia.

